State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   519993
________________________________

In the Matter of LISA BOUCK,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
NEW YORK STATE OFFICE OF
   TEMPORARY AND DISABILITY
   ASSISTANCE,
                    Respondent.
________________________________


Calendar Date:   October 13, 2015

Before:   Lahtinen, J.P., Garry, Egan Jr. and Clark, JJ.

                             __________


      Tuczinski, Cavalier & Gilchrist, PC, Albany (Jonathan B.
Tingley of counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondent.

                             __________


Clark, J.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Schenectady
County) to review a determination of respondent denying
petitioner's request for emergency financial assistance.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination of respondent that denied her
application for emergency financial assistance for rent arrears
in order to avoid eviction. Documents in connection with this
proceeding reflect that petitioner has relocated to another
residence. As such, the proceeding is moot (see Matter of
Higginbotham v New York State Off. of Temporary & Disability
                              -2-                  519993

Assistance, 288 AD2d 70, 70 [2001]), and we do not find that the
exception to the mootness doctrine applies to the circumstances
herein (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714
[1980]). Accordingly, the proceeding must be dismissed.

     Lahtinen, J.P., Garry and Egan Jr., JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court